Case 3:19-cv-00067-ECM-GMB Document 1-2 Filed 01/18/19 Page 1 of 6




                      EXHIBIT "A"

                   Complaint
       (McCray v. McDaniel and Calhoun)
  Case 3:19-cv-00067-ECM-GMB Document 1-2 Filed 01/18/19 Page 2 of 6
                                        DOCUMENT 2
                                                                       ELECTRONICALLY FILED
                                                                            5/15/2018 9:03 AM
                                                                          12-CV-2018-900058.00
                                                                          CIRCUIT COURT OF
                                                                     CHAMBERS COUNTY,ALABAMA
                                                                        LISA BURDETTE,CLERK
            IN THE CIRCUIT COURT OF CHAMBERS COUNTY, ALABAMA



MANDY MCRAY AS EXECUTRIX OF
THE ESTATE OF BARBARA
THOMAS HATCHETT

              PLAINTIFF

VS.                                               CASE NO.

LORI MCDANIEL AND
STEVE CALHOUN

              DEFENDANTS


                                        COMPLAINT


       Comes now Plaintiff and would show unto this Honorable Court the following

facts as a basis for the relief hereinafter prayed for:


                                 STATEMENT OF FACTS


       1.     Plaintiff herein is the Executrix of the Estate of Barbara Thomas Hatchett

who departed this life on November 23, 2017.

       2.     Defendant Lori McDaniel is the niece of Barbara Thomas Hatchett.

Defendant McDaniel resides at 12432 Veterans Memorial Parkway, LaFayette,

Alabama 36862 and is a resident citizen of Chambers County, Alabama.

       3.     Defendant Steve Calhoun is believed to be an acquaintance of Defendant

Lori McDaniel. Defendant Calhoun is believed to reside at 32417 Highway 431,

Roanoke, Alabama 36274.
  Case 3:19-cv-00067-ECM-GMB Document 1-2 Filed 01/18/19 Page 3 of 6
                                       DOCUMENT 2




      4.      Barbara Hatchett departed this life on November 23, 2017. Immediately

after Defendant Lori McDaniel began using Mrs. Hatchett's funds for her personal

benefit.

      5.      Defendant Lori McDaniel used Barbara Hatchetrs debit card and online

banking account to begin making purchases on November 24, 2017 as if the money in

Mrs. Hatchet's BB&T bank account was Defendant Lori McDaniers personal funds.

The largest payment was in the amount of $9,230.00 and was made on November 27,

2017 to payoff Defendant Lori McDaniel's personal vehicle.

      6.     When BB&T discovered the car loan payoff made by Defendant Lori

McDaniel, it reversed the payment.

       7.     It is believed that the other debit card purchases made by Defendant Lori

McDaniel on Mrs. HatchetVs account after her death equaled approximately $1,758.64.

      8.      Defendant Lori McDaniel also wrote two checks on Mrs. Hatchetts

account after Mrs. Hatchett had departed this life.

       9.     The first check Defendant Lori McDaniel wrote was to Johnson Brown

Service Funeral Home and was in the amount of $2,089.00. The check was signed by

Defendant Lori McDaniel and Defendant Lori McDaniel also signed Barbara Hatchett's

name to the check.

       10.    The other check written by Defendant Lori McDaniel on Mrs. Hatchett's

account was made payable to Defendant Steve Calhoun and was in the amount of

$30,000.00. This check was dated November 18, 2017 and was deposited by

Defendant Steve Calhoun on November 24, 2017, the day after the death of Barbara

Hatchett.
  Case 3:19-cv-00067-ECM-GMB Document 1-2 Filed 01/18/19 Page 4 of 6
                                        DOCUMENT 2




       11.      Defendant Lori McDaniel changed the mailing address of Mrs. Hatchetts

BB&T account from Mrs. Hatchett's address on 27th Street SW in Lanett, Alabama to

Defendant Lori McDaniel's address of 12432 Veterans Memorial Parkway in LaFayette,

Alabama.

       12.      Soon after Mrs. Hatchett's death Defendant Lori McDaniel also gained

access to Mrs.. Hatchett's safe deposit box and it is believed that Defendant Lori

McDaniel took items from Mrs. HatchetVs safe deposit box to which she was not

entitled.

       13.      Defendant Lori McDaniel also had access to Mrs. Hatchetts residence

after her death and it is believed that Defendant Lori McDaniel took items of Mrs.

Hatchett's personal property from her residence to which Defendant Lori McDaniel was

not entitled.

       14.      Under the terms of Barbara Hatchett's Last Will and Testament Defendant

Lori McDaniel is due to receive Mrs. Hatchetts car, all real estate owned by Mrs.

Hatchett and all payments due to Mrs. Hatchett concerning real estate.

       15.      The Executrix of Barbara Hatchett's Estate, Mandy McRay, was due to

receive all monies owned by Mrs. Hatchett.

       16.      All the rest, residue and remainder of Mrs. Hatchett's Estate was due to be

divided between Defendant Lori McDaniel and Executrix, Mandy McRay.

       17.      Mandy McRay was named Executrix of Mrs. Hatchet's Estate in her Will

and she was appointed by the Probate Court of Chambers County to serve as Executrix

of the Estate of Barbara Hatchet on March 14, 2018.
 Case 3:19-cv-00067-ECM-GMB Document 1-2 Filed 01/18/19 Page 5 of 6
                                        DOCUMENT 2




                                       CO NT ONE

                                       CONVERSION


       18.    Plaintiff hereby incorporates Paragraphs 1-17 as if fully set forth herein.

       19.    Defendant Lori McDaniel appropriated the property of Barbara Hatchett's

Estate for Defendant Lori McDaniel's own use and benefit.

       20.    Defendant Lori McDaniel illegally assurned ownership of the property of

Barbara Hatchett's Estate.

      21.     Defendant Steve Calhoun appropriated the property of Barbara Hatchett's

Estate to Defendant Steve Calhoun's own use and benefit.

      22.     Defendant Steve Calhoun illegally assumed ownership of the property of

Barbara Hatchett's Estate.

       WHEREFORE, Plaintiff demands judgment against each Defendant for all sums

to which Plaintiff may be entitled to under the pleadings and proof contained herein

including both compensatory and punitive damages.


                                       COUNT TWO

                                  CIVIL CONSPIRACY


      23.     Plaintiff hereby incorporates Paragraphs 1-17 as if fully set forth herein.

      24.     Defendant Lori McDaniel and Defendant Steve Calhoun, engaged in a civil

conspiracy to unlawfully take control of monies of Barbara Hatchett that were due to

p.ass to her Estate after her death.
 Case 3:19-cv-00067-ECM-GMB Document 1-2 Filed 01/18/19 Page 6 of 6
                                       DOCUMENT 2




      25.    The purpose of Defendant Lori McDaniel and Defendant Steve Calhoun's

civil conspiracy was to take monies that did not belong to thern but rightfully belonged to

the Estate of Barbara Hatchett.

       WHEREFORE, Plaintiff demands judgment against Defendant Lori McDaniel and

Defendant Steve Calhoun for all sums that Plaintiff may be entitled to under the

pleadings and proof contained herein including both compensatory and punitive

damages.




                                          s/John A. Tinnev
                                          John A. Tinney           TIN005
                                          Attorney for Plaintiff
                                          739 Main Street
                                          Post Office Box 1430
                                          Roanoke, Alabama 36274
                                          Telephone: (334)863-8945
                                          Facsimile: (334)863-7114
                                          johntinneyattorney©omail.corn


       PLAINTIFF DEMANDS TRIAL BY STRUCK JURY OF ALL ISSUES HEREIN.



                                          s/John A. Tinney
                                          John A. Tinney              TIN005
                                          Attorney for Plaintiff
